Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
	None of the references cited in footnotes 1 – 5 or at [025], unless cited by the examiner on a form PTO-892 Notice of References Cited, were considered. 
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE SPECIFICATION
	At [022], “Fig. 1 is a” was replaced by – The figure --. 
	At [023], line 1, “Fig. 1,” was replaced by – the figure, --. 
	At [023], line 2, “Fig. 1,” was replaced by – the figure, --. 



/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152